Title: To James Madison from Josef Bruno Magdalena, 8 August 1808
From: Magdalena, Josef Bruno
To: Madison, James



Sir.
Philadelphia August the 8th. 1808.

On the 4th. of October, 1806, I received a royal order from the King, my master, to proceed from the United States, if any safe and commodious opportunity should offer, to the Court of Saxony, There to act as adjoint to the Spanish Legation.  Since the receipt of that order, I have corresponded with my Court, respecting concerns of a personal nature; and in answer to my letters, have received several orders from his excellency Don Pedro Cevallos first Secretary of State, the last of which is dated the 4th. of December last.
As I could not obtain the safe and Commodious passage desired in consequence of the Continental and Maritime War, the inconveniences from which every day encrease, I did not deem it necessary to make any particular communication to you relative to my intended Employment.  Circumstances have occurred however, that render it necessary for me thus to address you.
Not withstanding by my new appointment I had ceased to fill the Station of Secretary of Legation near the United States, I consider myself entitled, by the laws of Nations to all the privileges and immunities enjoyed in my former capacity whlist I shall be obliged to remain in the United States; on this point, it is I am now about to request your interposition.
By a Retired and peaceful demeanor I hoped to have prevented the necessity for asserting my privileges; but I find, that I shall Stand in need of some acknowlegement of them by you.  The officers for enrolling the militia, Selecting jurors &c, require something more than my declaration; And I therefore earnestly and respectfully request you, Sir, to give me such answer, or paper as shall enable me to satisfy such officers or Others, that I am entitled to those privileges, which diplomatic characters enjoy under the laws of Nations.
I trust you will pardon this trouble, and attribute my application to the true motives, the desire to satisfy the gentlemen I have mentioned or to prevent unnecessary inconvenience to myself.  I have the honor to be with the greatest respect Sir, your most obt. Servt.

Josef Bruno Magdalena seal

